Citation Nr: 0425760	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-17 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for loss of use of leg and knee. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for an upper back condition. 

3.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1983.  

The issues of entitlement to service connection for loss of 
use of left leg and knee and service connection for an upper 
back condition were previously denied by the Department of 
Veterans Affairs (VA) rating decision of November 1998.  
Subsequently, a rating action of June 1999 confirmed the 
denial of the claim for service connection for an upper back 
condition.  The record indicates that a notice of 
disagreement to that determination was received in September 
1999.  A statement of the case was issued in June 2000.  A 
substantive appeal was received in February 2001, which was 
untimely; therefore, the November 1998 rating decision is 
final as to the issue of the loss of use of the left leg and 
knee, and the June 1999 rating decision is final as to the 
issue of an upper back condition.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the Jackson, Mississippi, Regional Office (RO).  By a 
rating action of July 2000, the RO denied the veteran's claim 
of entitlement to service connection for residuals of a left 
ankle injury.  Subsequently, by a rating action of December 
2000, the RO determined that new and material evidence had 
not been received to reopen the veteran's claims of 
entitlement to service connection for an upper back 
condition, residuals of a left ankle injury, and loss of use 
of the left leg and knee.  The veteran perfected a timely 
appeal.  

The Board notes that, in the August 2002 substantive appeal, 
the veteran requested a hearing before a Member of the Board 
in Washington, D.C., and thus, the hearing was scheduled for 
September 21, 2004.  However, the record contains a Statement 
in Support of Claim (VA Form 21-4138), dated August 12, 2004, 
indicating that the veteran desired to cancel the scheduled 
hearing.  As the record does not contain further indication 
that the veteran or her representative have requested that 
the hearing be rescheduled, the Board deems the veteran's 
August 2002 request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.700-20.704 (2003).  

The issue of entitlement to service connection for residuals 
of a left ankle injury is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support her claims, and of whose responsibility it 
is for obtaining this supporting evidence, and all evidence 
relevant to her claims has been obtained.  

2.  A rating decision in November 1998 denied service 
connection for loss of use of the left leg and knee on the 
basis that there was no record of loss of use of left leg and 
knee, and there was no evidence of any injury to the left leg 
or knee in service; the veteran initiated, but did not 
perfect, an appeal of that decision.  

3.  The evidence received since November 1998 is cumulative 
of the evidence previously of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim seeking service connection for 
loss of use of the left leg or knee.  

4.  In November 1998 and June 1999, the RO denied the 
veteran's claim for service connection for an upper back 
condition; in November 1998 and June 1999, the RO sent her 
letters notifying her of those decisions and apprising her of 
her procedural and appellate rights.  She did not file a 
timely appeal of either decision.  

5.  The additional evidence received since the RO's June 1999 
decision is duplicative of the evidence that was on file when 
that decision was issued, and does not suggest that the 
veteran has a current back disorder as a result of her 
service in the military.  


CONCLUSIONS OF LAW

1.  The evidence received since the November 1998 rating 
decision, wherein the RO denied service connection for loss 
of use of the left leg and knee, is not new and material; 
therefore, this claim cannot be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(effective prior to August 29, 2001).  

2.  The evidence received since the June 1999 rating 
decision, wherein the RO denied the veteran's claim of 
entitlement to service connection for an upper back 
condition, is not new and material; therefore, this claim 
cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (effective prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate her claim in a letter dated in 
September 2001; the rating decisions of November 1998, June 
1999, and December 2000; and the statements of the case dated 
in June 2000 and August 2002.  These documents included a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The September 2001 letter 
specifically invited the veteran to give VA any additional 
evidence she had regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in September 2001 was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).  


II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen the previously denied 
claims of service connection for left leg and knee disorder 
and an upper back condition was received prior to that date, 
in August 2000, those regulatory provisions do not apply.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

When this case was considered by the RO in November 1998, the 
record was fairly clear.  The record showed that the veteran 
served on active duty from December 1979 to October 1983.  
The service medical records reflect that the veteran was seen 
in March 1980, complaining of knee problem; the assessment 
was pain in the left knee.  The veteran was also seen in 
March 1980 for complaints of back pain for the past two 
weeks, associated with nausea; the assessment was R/O 
pregnancy.  On April 4, 1980, the veteran was seen for 
evaluation of complaints of discomfort just below the left 
scapular area; the assessment was muscle sprain along the 
left scapular region.  In April 1980, the veteran was also 
seen for complaints of back and knee problems.  The 
assessment was bilateral knee pain.  On April 14, 1980, the 
veteran was seen for complaints of interscapular pain of a 
two-week duration; no known trauma or precipitating factor 
was noted.  The assessment was muscular discomfort, due to 
poor posture; moist heat to mid back was recommended on a 
daily basis.  The service records further show that the 
veteran was seen in an emergency room in October 1982, with 
complaints of pain and stiffness in the back and neck 
following a scuffle with her boyfriend.  The diagnosis was 
sprain; physical therapy was recommended.  

The veteran's initial claim for service connection for loss 
of use of the left leg and knee as well as an upper back 
condition (VA Form 21-526) was received in April 1998.  
Submitted in support of the veteran's claim were outpatient 
treatment reports from the Air Force, dated from April 1984 
to June 1998, showing treatment for several disabilities 
including back pain.  These records indicate that the veteran 
was seen in August 1987, with complaints of back pain.  
Examination revealed increased muscle tension of upper-mid 
thoracic paraspinal on the left.  The assessment was facet 
syndrome, left T4.  During a clinical visit in November 1991, 
it was noted that the veteran had a long history of back pain 
in the lower back radiating up between the shoulder blades.  
The assessment was musculoskeletal back pain.  The veteran 
was seen on July 1, 1992, with complaints of paravertebral 
back pain at T3 after being involved in a motor vehicle 
accident (MVA).  The assessment was thoracic back pain.  She 
was again seen in August 1992 for a follow up evaluation for 
neck and back pain.  The assessment was cervical strain with 
spasm, status post MVA.  

The veteran was afforded a VA compensation examination in 
August 1998, at which time she gave a history of an injury to 
her back secondary to a fall in basic training; she noted 
that the injury was to her upper back region.  The veteran 
indicated that she has continued to have problems over the 
years.  She reported that she has continued to have chronic 
upper back pain aggravate by activities such as prolonged 
sitting or lifting.  She also reported a history of a left 
knee injury in training for which she was given conservative 
treatment.  The veteran noted that she continued to have 
chronic pain with occasional swelling of the knee.  Following 
a physical examination, including x-ray studies of the knee 
and back, the veteran was diagnosed with patellofemoral 
syndrome, left knee, and residuals of upper back injury.  

A rating action of November 1998 denied the veteran's claims 
of entitlement to service connection for loss of use of left 
leg and knee, based on a finding that there was no injury to 
the left leg or knee in service and the VA examination failed 
to show that the veteran had loss of use of the left leg or 
knee.  That rating action also denied a claim for service 
connection for an upper back condition, based on the finding 
that there was no evidence of any residual disability in the 
service medical records, and no other treatment was shown 
until August 1987 and July 1992, which fail to show any 
relationship to the in-service problem.  

Received in April 1999 were additional service medical 
records, dated in March and April 1980, most of which were 
previously reported and discussed.  During a clinical visit 
in April 1980, the veteran complained of stomach and back 
pain.  The assessment was muscular skeletal discomfort along 
the right scapular region.  

By a rating action in June 1999, the RO confirmed its 
previous denial of the veteran's claim for service connection 
for an upper back condition; this decision was based on a 
finding that there was no diagnosis of orthopedic pathology, 
and pain in and of itself cannot be considered to be a 
disability for VA purposes.  

Received in March 2000 were VA progress notes, dated in 
February 2000, reflecting treatment for unrelated 
disabilities.  These records do not reflect any complaints, 
findings or diagnoses of a left leg or knee disorder or an 
upper back condition.  

Received in August 2000 were VA progress notes dated from 
February 2000 to May 2000, which show that the veteran 
received ongoing clinical evaluation and treatment for 
several disabilities.  These records show that the veteran 
was seen on several occasions in April 2000 for occupational 
therapy; the pertinent diagnoses were low back pain and 
osteoarthritis of the hands.  The veteran was seen for 
evaluation in April 2000, at which time she reported onset of 
low back pain in 1979 and 1980 as a result of a fall during 
basic training.  She complained of constant pain in the lower 
back.  The veteran also reported onset of arthritis in the 
knee approximately 4 years ago.  The pertinent diagnosis was 
low back pain.  Subsequently received in June 2002 was a VA 
outpatient treatment report, dated in August 1987, which was 
previously reported and discussed.  

A.  New and material evidence to reopen 
the claim for service connection for loss 
of use of left leg and knee.

The Board finds that the new medical evidence, which consists 
solely of VA outpatient treatment reports, does not provide 
evidence showing that a left leg or knee disorder was 
incurred in or aggravated by service.  Therefore, the Board 
finds that the new medical evidence submitted subsequent to 
the November 1998 rating decision, while in some part new, is 
not material because it does not bear directly and 
substantially on the specific matter of the claim, as it does 
not provide any competent evidence tending to show that a 
left leg or knee disorder is in any way related to her 
service.  Moreover, the medical evidence does not show a loss 
of use of the left leg or knee.  Such a showing would be 
required in order for the evidence to bear directly and 
substantially upon the claim such that the evidence would be 
so significant that it must be considered to fairly decide 
the merits of the claim.  

The additional evidence also consists of statements of the 
veteran, wherein she contends that she injured her left leg 
and knee during basic training in 1979 and 1980; as such, she 
argues that she has a current left leg disorder that was 
incurred in service.  However, there is no competent medical 
evidence, which shows that the veteran has a left leg or knee 
injury, or disability that was incurred in or aggravated by 
service.  These statements relating to her claim are 
essentially the same as assertions the veteran made in 
connection with the prior claim, and therefore are cumulative 
and do not constitute new evidence.  

Furthermore, where a claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  Laypersons are not qualified to 
render a medical opinion concerning medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran simply has not submitted competent medical evidence 
which shows that the claimed left leg and knee disorder was 
incurred in or aggravated by service.  Therefore, the 
statements are not material as they do not bear directly and 
substantially upon the claim such that they must be 
considered in order to fairly decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of entitlement to 
service connection for loss of use of the left leg and knee, 
and that claim is not reopened.  The benefits sought on 
appeal with regard to that claim remains denied.  


B.  New and material evidence to reopen 
the claim for service connection for an 
upper back condition.

In this case, as previously discussed, the RO denied service 
connection for an upper back condition in June 1999.  In 
making its decision, the RO found that there was no diagnosis 
of an orthopedic pathology, and pain in and of itself cannot 
be considered to be a disability for VA purposes.  

After careful review of the evidentiary record, the Board 
finds that new and material evidence has not been received 
since the June 1999 rating decision, which denied service 
connection for an upper back condition.  In this regard, we 
note that the additional clinical evidence received, which 
consists primarily of VA medical records, is merely 
duplicative, cumulative, or not relative to this specific 
claim.  These records reflect evaluation for complaints of 
low back pain; however, no diagnosis was given.  
Significantly, this evidence makes no reference to a 
diagnosis of a back condition, including an upper back 
condition, which is considered a disability for VA purposes.  
So even if new, this medical evidence does not bear 
substantially on the matter under consideration; that is 
whether the veteran has a current back disorder that was 
incurred in service.  The evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  

Finally, the Board points out that any lay statements made by 
the veteran to the effect that she suffers from a back 
disorder as a result of her service in the military are 
insufficient to reopen her claim under 38 U.S.C.A. § 5108 
(West 2002).  These essentially same contentions were made at 
the time of the prior decision, so merely reiterating them 
now, is not new evidence.  See, e.g., Reid v. Derwinski, 2 
Vet. App. 312 (1992).  So in the absence of any evidence 
referable to a diagnosed back disorder related to military 
service, to otherwise support the petition, the Board must 
conclude that new and material evidence sufficient to reopen 
the claim has not been submitted.  See 38 U.S.C.A. § 5108.  
Accordingly, the benefit sought on appeal is denied.  


ORDER

As new and material evidence has not been received to reopen 
the claim of entitlement to service connection for loss of 
use of left leg and knee, the benefit sought on appeal is 
denied.  

As new and material evidence has not been received to reopen 
the claim of entitlement to service connection for an upper 
back condition, the benefit sought on appeal is denied.  


REMAND

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Service connection for residuals of a left ankle injury.

The Board notes that, before the issue of reopening a claim 
arises, it first must be determined that there was a final 
determination on the claim.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (2003).  

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  A written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
The notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed within one year from the date that the agency 
mailed notice of the determination to the claimant.  
Otherwise, that determination will become final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.301, 20.302 (2003).  

In the veteran's case, the RO issued a rating decision in 
July 2000, which denied service connection for residuals of 
grade I sprain (inversion injury) of the left ankle.  In late 
July 2000, the RO notified the veteran of the rating decision 
and apprised her of her appellate rights.  Following the 
receipt of additional medical records in August 2000, in a 
December 2000 rating action, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for residuals of a left ankle injury.  In her substantive 
appeal, received in February 2001, the veteran referred to 
the denial of her recent attempt to establish service 
connection for a left ankle disorder.  The February 2001 
substantive appeal constituted a timely filed notice of 
disagreement with the July 2000 rating decision.  At that 
point, the veteran should have been issued a statement of the 
case.  The RO failed to recognize the February 2001 
communication as a notice of disagreement.  As a result, the 
RO's July 2000 decision is not final.  In a December 2000 
rating decision, the claim was denied on the basis that new 
and material evidence had not been submitted warranting 
reopening.  The veteran filed a timely notice of disagreement 
with the RO's December 2000 decision; was provided a 
statement of the case containing the law and regulations 
pertaining to new and material evidence; and submitted a 
timely substantive appeal.  However, inasmuch as the veteran 
was not provided a statement of the case following the RO's 
receipt in February 2001 of the veteran's notice of 
disagreement, the RO's July 2000 decision is not final, and 
the veteran's claim must be adjudicated on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
Smith (Irma) v. Brown, 10 Vet. App. 330, 332 (1997).  
Accordingly, the Board has recharacterized the issue on 
remand as service connection for residuals of a left ankle 
injury on a direct basis.  

The Board also notes that the RO did not provide the veteran 
with the appropriate laws and regulations concerning the 
underlying merits of her claim (the August 2002 statement of 
the case only discussed finality principles), and it should 
now do so.  See 38 C.F.R. § 19.29 (2003).  

Under Bernard v. Brown, 4 Vet. App. 384 (1993), the Board 
must determine with respect to the reopening of a claim 
whether the appellant will be prejudiced in any way by 
consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address that issue at a 
hearing.  In this case, considering the above listed factors, 
the Board finds that the appellant has never had an 
opportunity to adequately advocate her claim on a de novo 
basis and, accordingly, the case must be returned to the RO. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim, on a de 
novo basis, for service connection for 
residuals of a left ankle injury in light 
of all applicable evidence of record and 
all pertinent legal authority. 

3.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Thereafter, 
the veteran and her representative should 
be given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



